Citation Nr: 9919149	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970, including service in the Republic of Vietnam from March 
1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

In March 1999, the veteran appeared at a hearing in 
Indianapolis, Indiana, before the undersigned Member of the 
Board.  A transcript of that hearing is of record.

Based on his representative's statements in his brief 
submitted in April 1999, it appears that the veteran is 
raising the issue of entitlement to a total disability rating 
based on individual unemployability.  This issue has not been 
adjudicated by the RO and is referred to that agency for 
review as appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  There is competent and probative evidence of record 
establishing that the veteran engaged in combat in the 
Republic of Vietnam.

3.  The veteran has provided credible testimony regarding 
stressful events he experienced in Vietnam.

4.  VA mental health professionals have diagnosed PTSD and 
related the veteran's PTSD to the stressful events he 
experienced in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(f) as amended at 64 Fed. Reg. 32,807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran filed his application for 
compensation in January 1995, contending that he was entitled 
to service connection for PTSD on account of stressors he 
endured during his service in Vietnam from March 1969 to July 
1970. 

In support of his claim, the veteran reported that he served 
as a helicopter crew chief and door gunner while serving in 
Vietnam.  He reported frequent incoming rocket attacks 
against his battery, and recalled that one rocket landed 
within 20 yards of him.  He stated that his unit was engaged 
in the following military operations:  "Dewey Canyon" in 
March 1969; "Purple Martin" in March 1969, "Massachusetts 
Striker" in March through May 1969; "Kentucky Jumper" from 
March to August 1969; and "Apache Snow/Hamburger Hill" from 
May through June 1969.  He also reported that he and his crew 
accidentally fired upon friendly forces in March 1969.  The 
veteran also submitted photographs documenting some of his 
duties and physical surroundings while in Vietnam.

Based on the veteran's statements regarding the stressful 
events he encountered while serving in Vietnam, the RO 
requested the U.S. Army and Joint Services Environmental 
Support Group (now the U.S. Armed Services Center for 
Research of Unit Records) (hereinafter referred to as ESG) to 
conduct a search of available records in an attempt to verify 
the veteran's alleged stressors.  ESG responded by returning 
various operational, lessons-learned, and after-action 
reports describing the activities of the unit to which the 
veteran was assigned.  ESG confirmed that the veteran was 
assigned to Battery B, 4th Battalion, 77th Artillery, 101st 
Airborne Division, and was stationed in Camp Eagle.  The 
information obtained from ESG confirmed that Camp Eagle was 
subjected to rocket attacks in 1969 and 1970, and that these 
attacks resulted in casualties.

The RO obtained records evidencing medical attention the 
veteran received at VA Medical Centers in October 1986, 
December 1990, August 1982, and January 1995.  The VA 
physicians on those dates diagnosed the veteran's alcohol 
dependence and noted other polysubstance abuse.  The VA 
physician examining the veteran in December 1990 diagnosed 
"bipolar affective disorder, manic." 

The veteran was afforded a VA psychiatric examination for 
disability evaluation purposes in April 1995.  The VA 
examiner diagnosed alcohol dependence and abuse, and stated:  
"I do not believe [the veteran] meets criteria for PTSD . . 
. ."  A VA compensation and pension examination in May 1995, 
however, provided a diagnosis of chronic depression.

Based on its review of the above VA medical findings and the 
veteran's service records, the RO determined that the 
evidence neither provided a clear diagnosis of PTSD, nor 
established that a stressful experience occurred which was 
sufficient to cause PTSD.  Thus, the veteran's PTSD claim was 
denied in October 1995.

In September 1995, the veteran presented to a VA Medical 
Center and requested that he be admitted to the medical 
center's PTSD program for veterans so that he might learn 
coping skills.  He was admitted for inpatient therapy from 
October 10, 1995, to November 27, 1995.  The admission 
diagnoses were rule out PTSD and rule out bipolar disorder.  
The veteran underwent a VA examination during the course of 
his admission, and he told the VA physician that he continued 
to have dreams about Vietnam and had trouble sleeping.  He 
reported that he continued to have intrusive thoughts.  The 
discharge diagnoses were post-traumatic stress disorder and 
rule out bipolar disorder.

The most recent VA compensation and pension examination for 
PTSD of record was conducted in January 1998.  The VA 
physician noted that the veteran was very agitated when he 
spoke about the distressing incidents he endured, and that 
his speech became pressured, hesitant, shaky, and "almost 
tearful."  The physician found that the veteran experienced 
traumatic events in Vietnam; that his recurrent intrusive 
thoughts are a recollection of those events; and that he had 
other associated symptoms of "persistent arousal and 
avoidance behavior related to the trauma."  The veteran was 
administered the PENN Inventory for PTSD, and a score of 67 
was noted, which the VA physician reported as indicating 
"high severity of PTSD symptoms."  The physician also 
analyzed the existence and status of the veteran's PTSD based 
on the criteria for PTSD set forth in DSM-IV.  In concluding 
his examination, the VA physician opined that the veteran is 
suffering from PTSD, and he diagnosed the same. 

In a March 1998 supplemental statement of the case, the RO 
continued the denial of the veteran's PTSD claim, finding 
that the veteran's statements concerning his stressors were 
not credible or verifiable.  The RO acknowledged the January 
1998 PTSD diagnosis, but concluded that said diagnosis was 
based on stressors which were "inconsistent and . . . not 
verifiable[,]" and thus was "not valid as it [was] not 
competent evidence of etiology."

At his March 1999 Travel Board hearing, the veteran recounted 
the alleged stressors he encountered in Vietnam.  He 
described the background and meaning of the photographs he 
submitted for the record.  The veteran testified concerning 
the duties he was assigned while in Vietnam and the nature of 
the operations his unit performed.  He also described the 
equipment, including weapons, he used during the operations 
as well as the weapons that were allegedly used against him 
and his unit.  He further testified about several of his in-
service comrades, one of whom "was killed in combat."

Legal Criteria.  Initially, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes documentation that the veteran served in 
a capacity that exposed him to combat; physicians have 
diagnosed PTSD; and there is competent evidence of record 
that related the diagnoses of PTSD to the alleged in-service 
stressors.  Thus, the veteran has submitted a claim that is 
not "inherently implausible."  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the United States Court of 
Appeals for Veterans Claims (Court) holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Pursuant to the amendment, 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen); see also 38 U.S.C.A. § 1154(b).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

Analysis.  Initially, the Board finds that the veteran's 
March 1999 hearing testimony is entirely credible and 
compelling as to the in-service stressors claimed by the 
veteran.  Additionally, the Board finds that the amended 
version of 38 C.F.R. § 3.304(f) is more favorable to the 
veteran's claim than the prior version and is for application 
in this case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In view of the veteran's hearing testimony, the data provided 
by ESG, and the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), the Board finds that the record 
establishes that the veteran engaged in combat and that the 
events which the veteran has reported that he experienced 
while in Vietnam occurred.  The report of field operations 
obtained from ESG provide detailed observations pertaining to 
the operations engaged in by the veteran's unit; details 
which the Board finds offer competent support for the 
veteran's account of his in-service stressors.  Because the 
evidence has established the veteran's participation in 
combat, and since the veteran's claimed stressors are related 
to his combat, the Board finds that, under the relaxed 
evidentiary requirements of 38 C.F.R. § 3.304(f), and absent 
any clear and convincing evidence of record to the contrary, 
the veteran's lay testimony alone is competent to establish 
the occurrence of his claimed stressors.

There is competent medical evidence which establishes a 
diagnosis of PTSD in accordance with DSM-IV and medical 
evidence which relates the veteran's PTSD to the in-service 
stressors.  The January 1998 VA psychiatric examination for 
disability evaluation purposes was performed solely to assess 
the veteran's PTSD symptomatology, and the VA examiner noted 
that the information he obtained from the veteran, his claims 
file, and his medical chart were complete and reliable.  The 
examining physician employed all the diagnostic criteria set 
forth in DSM-IV in assessing the veteran's mental health.  
After performing the thorough and comprehensive examination, 
the VA examiner diagnosed PTSD.  The diagnosis was clearly 
based upon the veteran's account of his experiences in 
Vietnam.  The examiner noted that "[t]he veteran experienced 
traumatic events in Vietnam.  His recurrent intrusive 
thoughts are a recollection of those events."  That 
physician also found that the veteran had other associated 
symptoms of persistent arousal and avoidance behavior related 
to the same trauma.  The Board finds that such a 
determination of medical diagnosis and causation provides the 
"nexus" between the diagnosis and the stressor that is 
necessary to warrant service connection.

In view of the above, the Board concludes that the veteran 
has PTSD as a result of service.  Therefore, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

